Morton M. Z. Lynn, J.
Application has been made to have pistol license number C1951 amended to permit Brian M. Sherwood of 312 Hackett Boulevard, Albany, New York, the holder thereof, to purchase a Budistihowsky, .25 AGP 380.
*216■An examination of the original application dated January 11, 1972 shows that the reason given why the pistol permit should issue was: “ I use and carry narcotics daily in my office, and on housecalls.” The license was issued by Hon. Evariste Gr. La Vigne, then a Justice of this court, on August 4,1972.
The record indicates further that amendments have been granted as follows to allow additional purchases:
August 8, 1972 COLT, .25 Auto Gal. #OD55823
August 15, 1972 WALTHER, .380 Cal. #149518
August 22, 1972 COLT, .45 AGP Cal. #CLW 011982
September 8, 1972 S&W, .357 Mag. #N50984
October 5, 1972 S&W, .44 Mag. #N60227
July 6, 1973 S&W, 9MM A-187476
January 22, 1974 S&W, R.F. #M66707
April 3, 1974 Charter Arms, .44 Spl. #202373
The Court of Appeals has recently stated “ concealed weapons present an immediate and real danger to the public. ’ ’ (People v. Moore, 32 N Y 2d 67, 72.)
The statute (Penal Law, § 400.00, subd. 1) states that no license shall be issued without a finding that all statements in ■a proper application are true. It follows, by implication, that upon discovering .that the statements are untrue, there is a duty on the licensing officer to vacate the order granting a license.
Indeed, the statute (Penal Law, § 400.00, subd. 11) specifically gives authority to the licensing officer to revoke and cancel the license. The prior granting of a license to the applicant does not give him a vested right to retain it. (Matter of Moore v. Gallup, 267 App. Div. 64, 68.) The licensing officer has a discretionary power to revoke the license. (Matter of De Trano v. Looney, 66 Misc 2d 183.)
It taxes the credulity of this court to think that the applicant needs 10 pistols because he carries narcotics daily, or that he traded in the weapons with such frequency.
This casts such doubt upon a valid basis for the original application that this court accordingly orders that all permits and amendments issued to Brian M. .Sherwood be and they hereby are revoked.